Exhibit 10.2

FIFTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Fifth
Amendment”), dated as of February 17, 2016, amends that certain Second Amended
and Restated Credit Agreement, dated as of June 12, 2013, as amended by a First
Amendment thereto dated as of December 20, 2013, a Consent to Reporting
Extension dated as of July 23, 2015, a Second Amendment thereto dated as of
August 21, 2015, a Waiver to Credit Agreement dated as of September 29, 2015, a
Consent to Additional Reporting Extension dated as of October 23, 2015, a Third
Amendment thereto dated as of November 30, 2015 (the “Third Amendment”), and a
Fourth Amendment thereto dated as of December 28, 2015 (collectively, the
“Credit Agreement”), by and among ADS MEXICANA, S.A. DE C.V., a corporation
organized under the laws of the United Mexican States (the “Borrower”), the
GUARANTORS (as defined in the Credit Agreement), the LENDERS (as defined in the
Credit Agreement) PARTY THERETO, and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended the time
for the delivery of (i) the audited financial statements of ADS for the fiscal
year ended March 31, 2015, certified by independent certified public accountants
in accordance with Section 8.3.2 [Annual Financial Statements] of the Credit
Agreement (the “2015 Audited Financial Statements”), and (ii) the financial
statements of ADS for the fiscal quarter ended June 30, 2015, (the “Q1 Quarterly
Financial Statements”) and the financial statements of ADS for the fiscal
quarter ended September 30, 2015 (the “Q2 Quarterly Financial Statements”), each
to be delivered in accordance with Section 8.3.1 [Quarterly Financial
Statements] of the Credit Agreement.

WHEREAS, the Borrower and the Guarantors have requested (i) that the Lenders
provide an additional extension of time for the delivery of the 2015 Audited
Financial Statements, the Q1 Quarterly Financial Statements and the Q2 Quarterly
Financial Statements, and (ii) that the Lenders provide an extension of time for
the delivery of the financial statements of ADS for the fiscal quarter ended
December 31, 2015, (the “Q3 Quarterly Financial Statements).

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.

2. Amendments to Credit Agreement.

The following new definitions are hereby inserted in Section 1.1 [Certain
Definitions] of the Credit Agreement in alphabetical order:

“Fifth Amendment shall mean the Fifth Amendment to Second Amended and Restated
Credit Agreement, dated as of February 17, 2016.”



--------------------------------------------------------------------------------

“Fifth Amendment Effective Date shall mean the date upon which the Fifth
Amendment became effective pursuant to its terms.”

3. Extension of Financial Reporting. In accordance with Section 11.1
[Modifications, Amendments or Waivers] of the Credit Agreement, the
Administrative Agent and the Lenders hereby consent to the delivery by ADS of
the 2015 Audited Financial Statements, the Q1 Quarterly Financial Statements,
the Q2 Quarterly Financial Statements and the Q3 Quarterly Financial Statements
on or prior to April 1, 2016. If ADS fails to deliver the 2015 Audited Financial
Statements, the Q1 Quarterly Financial Statements, the Q2 Quarterly Financial
Statements and the Q3 Quarterly Financial Statements to the Administrative Agent
on or before 11:59 P.M. (Pittsburgh, Pennsylvania time) on April 1, 2016, such
default shall constitute an Event of Default without regard to any grace period
otherwise provided with respect violations of Section 9.1.4 of the Credit
Agreement. The Administrative Agent and the Lenders hereby waive any Potential
Default (including a Potential Default of Section 8.3.4.1 relating to required
certification) resulting from the Loan Parties’ non-compliance with the
provisions of the Credit Agreement with respect to the foregoing. The consents
of the Lenders described in this paragraph are limited to the specific covenants
referenced and do not constitute a consent to the waiver of any other covenant
or provision of the Credit Agreement or any other Loan Document, nor do such
consents indicate any agreement on the part of the Lenders to grant any such
consent in the future.

4. Conditions Precedent. The Borrower, the Guarantors and the Lenders
acknowledge that this Fifth Amendment shall not be effective until the date each
of the following conditions precedent has been satisfied (such date is referred
to herein as the “Fifth Amendment Effective Date”):

(a) The Borrower, the Guarantors, the Required Lenders, and the Administrative
Agent shall have executed, and delivered to the Administrative Agent, this Fifth
Amendment;

(b) The Senior Noteholders (2010) under the Amended and Restated Private Shelf
Agreement for ADS’ 5.60% Senior Series A Secured Notes due September 24, 2018
and 4.05% Senior Series B Secured Notes due September 24, 2019 have executed and
delivered an amendment to such Amended and Restated Private Shelf Agreement
between such Senior Noteholders (2010) and ADS pursuant to which such Amended
and Restated Private Shelf Agreement is amended to be consistent with the
amendments of the Credit Agreement as set forth in this Fifth Amendment;

(c) ADS shall have paid the amendment fees at such times as are set forth in the
fourth amendment to ADS Credit Agreement dated of even date herewith in
accordance with the terms of Section 6(c) of such amendment. No separate fee is
payable to the Lenders under this Fifth Amendment;

 

2



--------------------------------------------------------------------------------

(d) The Borrower and each Guarantor, by its execution and delivery of this Fifth
Amendment, shall have and be deemed to have certified to the Administrative
Agent and the Lenders that the certificates dated the Closing Date and signed by
the Secretary or an Assistant Secretary of the Borrower or such Guarantor, as
applicable, on behalf of itself and the Guarantors, remain true, correct and
complete on and as of the Fifth Amendment Effective Date; other than as set
forth in the Third Amendment;

(e) Since March 31, 2015, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(f) The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this Fifth
Amendment;

(g) The Borrower shall have reimbursed the Administrative Agent all fees and
expenses, including without limitation, reasonable attorneys’ fees, for which
the Administrative Agent is entitled to be reimbursed; and

(h) All legal details and proceedings to be consummated and/or otherwise
completed as of the Fifth Amendment Effective Date in connection with the
transactions contemplated by this Fifth Amendment and all other Loan Documents
to be delivered to the Lenders shall be in form and substance reasonably
satisfactory to the Administrative Agent.

5. Incorporation into Credit Agreement. This Fifth Amendment shall be
incorporated into the Credit Agreement by this reference.

6. Full Force and Effect. Except as expressly modified by this Fifth Amendment,
all of the terms, conditions, representations, warranties and covenants of the
Credit Agreement and the other Loan Documents are true and correct and shall
continue in full force and effect without modification, including without
limitation, all liens and security interests securing the Borrower’s
indebtedness to the Lenders and all Guaranty Agreements executed and delivered
by the Guarantors.

7. Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Fifth Amendment and all other documents or instruments to be delivered in
connection herewith.

8. Counterparts. This Fifth Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

9. Entire Agreement. This Fifth Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto

 

3



--------------------------------------------------------------------------------

relating to the subject matter hereof. No representation, promise, inducement or
statement of intention has been made by any party which is not embodied in this
Fifth Amendment, and no party shall be bound by or liable for any alleged
representation, promise, inducement or statement of intention not set forth
herein.

10. Governing Law. This Fifth Amendment shall be deemed to be a contract under
the laws of the State of Ohio, U.S.A. and for all purposes shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Ohio, U.S.A. without regard to its conflict of laws principles.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

[SIGNATURE PAGE – FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Fifth Amendment as of the day and year first
above written.

 

BORROWER: ADS MEXICANA, S.A. DE C.V. By:  

/s/ Gerardo H. Maldonado G.

Name:   Gerardo H. Maldonado G. Title:   Financial and Administrative Director
GUARANTORS: ADVANCED DRAINAGE SYSTEMS, INC. By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Executive Vice President STORMTECH LLC By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Treasurer HANCOR HOLDING CORPORATION By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE – FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:  

/s/ George M. Gevas

Name:   George M. Gevas Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE – FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Carl S. Tabacjar, Jr.

Name:   Carl S. Tabacjar, Jr. Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE – FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

FIFTH THIRD BANK, individually and as Co-Syndication Agent By:  

/s/ William J. Whitley

Name:   William J. Whitley Title:   Senior Vice President